Citation Nr: 0120261	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular rating in excess of the 
maximum schedular rating of 50 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In August 1999 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  The veteran is presently receiving the maximum schedular 
50 percent disability rating for migraine headache.

4.  The evidence demonstrates that the veteran's service-
connected migraine headache disability results in a marked 
interference with her employment, but that her disability 
picture does not demonstrate such an unusual or exceptional 
case as to render VA's Schedule for Rating Disabilities 
(Rating Schedule) impractical.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration 
for service-connected migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  In addition, 
correspondence dated in January 2001 indicates the veteran 
and her attorney were aware of the VCAA revision; however, 
there is no indication that additional evidence exists and no 
further VA assistance has been requested.  Therefore, the 
Board finds that VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show that in February 1982 the 
veteran complained of severe prostrating headaches over the 
previous month and an inability to eat approximately once a 
week.  She reported her present employment was stressful.  
The examiner noted there were no present headaches and 
provided a diagnosis of rule out tension headaches.  

In May 1983 the veteran complained of headaches and nausea.  
The diagnoses included chronic cephalalgia of unknown 
etiology.  Subsequent studies revealed a brain scan, sinus 
series, neurologic examination, and fundoscopic examination 
within normal limits.  The examiner's assessment was tension 
cephalalgia.

An August 1984 examination report revealed a normal 
neurologic clinical evaluation.  

In March 1986, the veteran complained of headaches of 2 days 
duration with nausea, but no vomiting, photophobia, 
dizziness, or history of trauma.  The examiner noted there 
was no evidence of neurological deficits.  The diagnosis was 
possible tension headache.  In April 1986, the veteran 
reported her headaches symptoms had been associated with 
increased blood pressure findings.  The examiner provided a 
diagnosis of headache versus hypertension and recommended a 5 
day blood pressure check.  

A July 1986 reported diagnoses of high blood pressure, as per 
a recent 5 day blood pressure check, secondary to birth 
control pills versus fibro muscle dysplasia versus essential 
hypertension, and probable chronic tension headaches.  It was 
noted the veteran was asymptomatic except for occasional 
headaches but that further evaluation would be conducted and 
if the disorder was shown to be migrainous her oral 
contraceptives would be adjusted.

During VA examination in February 1987 the veteran complained 
of occasional headaches over the previous 4 years.  She 
stated the headaches were bifrontal and left occipital and 
that they usually started in the frontal area but were also 
felt in the left posterior neck.  She reported the headaches 
were intermittent but at least once per week and that they 
lasted from one day to one week in duration.  During a 
neuropsychiatric examination, the veteran complained of very 
severe and agonizing headaches which were usually continuous 
for approximately 3 days.  She stated one episode had lasted 
continuously for 3 weeks.  She reported the headaches 
occurred and resolved suddenly and that some headaches were 
totally disabling but that she usually was able to continue 
work despite the presence of the severe headache.  

She stated that the headaches were relieved by sleep but that 
she would awaken with the same headache she had upon 
sleeping.  She reported she was not currently using 
medications and that while Inderal had been effective 
initially it had ceased to be of any value in relieving her 
headaches.  She estimated she presently experienced one 
headache per week.  The examiner noted a neurologic 
examination was completely within normal limits without 
exception.  The diagnosis was "Myofibrositic Headaches."

In an April 1987 rating decision, the RO, inter alia, granted 
entitlement to service connection for myofibrositic 
headaches.  A noncompensable rating was assigned effective 
from October 4, 1986.

VA medical records dated in August 1987 show the veteran 
complained of frontal and occipital headaches of 4 days 
duration with chills and nausea.  The diagnoses included 
probable muscle tension headache, tension headache, and 
chronic tension cephalalgia.  A March 1988 neurology 
examination noted the veteran complained of headaches which 
lasted from a few hours to 2 to 3 days with symptoms 
including occasional nausea, mild photophobia, bilateral 
blurred vision, and bilateral tearing.  She stated the 
disorder had been relieved by Elavil but that the medication 
had been discontinued due to increased sedation.  The 
diagnoses included headaches and depression.  

Private medical records dated in June 1988 show the veteran 
complained of bifrontal headaches.  A neurological 
examination was normal.  The diagnoses included muscle 
contraction versus migraine headaches.

In a July 1988 rating decision, the RO granted entitlement to 
an increased 10 percent disability rating for myofibrositic 
headaches.

During VA examination in July 1990, the veteran complained of 
sharp stabbing frontal headaches once per week with 
associated nausea but no vomiting or photophobia.  It was 
noted the veteran began taking Elavil one month earlier 
without any decrease in frequency of headaches.  The examiner 
provided a diagnosis of myofibrositic headache without 
additional comment.

During a July 1992 VA neurological rating examination the 
veteran reported she experienced on average one headache per 
month lasting from one to 2 days.  She stated the headaches 
were always associated with nausea, photophobia, diarrhea, 
vomiting, and difficulty concentrating.  She reported that 
when she experienced an attack she usually tried to go to bed 
to sleep and that she left work because of headaches 
approximately once every 2 or 3 months.  The examiner's 
impression was monthly migraine headaches associated with 
nausea, vomiting, photophobia, and diarrhea.

In a January 1993 rating decision, the RO granted entitlement 
to an increased 30 percent disability rating for 
myofibrositic headaches.

VA hospital records dated from March 3, 1995, to March 5, 
1995, show the veteran was admitted for a D.H.E. trial but 
that the trial was stopped when she developed hot flashes 
after the first injection.  It was noted the veteran had 
complained of an increased frequency in her headaches which 
occurred one to 2 times per month and lasted for 
approximately one month.  It was also noted that her 
headaches were associated with nausea, diarrhea, and 
photophobia.

A November 1995 VA mental health clinic report noted the 
veteran had been employed at the U.S. Postal Service for 8 
years.  It was noted she reported she had been the victim of 
discrimination and harassment during her employment and that 
she had recently been threatened with termination for 
something she had not done.  She stated that since that 
incident her supervisors had isolated her and moved anyone 
who talked with her.  She reported she had no more sick leave 
available.

VA hospital records dated in December 1995 show the veteran 
was admitted and treated over approximately 6 days for 
dysthymia.  It was noted the veteran denied headaches upon 
admission.  The diagnoses included no diagnosis of a headache 
disorder.

Other VA treatment records dated in 1995 and 1996 show the 
veteran complained of and received treatment for migraine 
headaches.  It was noted that various medications had been 
tried unsuccessfully to treat the disorder.

At a personal hearing in March 1996, the veteran testified 
that in October 1994 she began to experience headaches 
approximately every week which usually lasted over 3 days.  
She stated that she had missed over 700 hours from her work 
as a mail processor due to her headaches.  

VA mental health clinic records dated in April 1996 show the 
veteran reported she felt she had not been treated fairly at 
work because of her migraine headache disorder.  

In a June 1996 rating decision, the RO granted entitlement to 
a 50 percent disability rating for migraine headaches.  

VA medical records include emergency room reports indicating 
treatment for recurrent migraine on January 12, 1997, January 
18, 1997, February 9, 1997, February 11, 1997, February 23, 
1997, March 4, 1997, March 23, 1997, May 17, 1997, May 25, 
1997, May 27, 1997, and June 12, 1997.

A May 1997 private neurology examination noted the veteran 
complained of migraine headaches. It was further indicated 
that most severe were associated with nausea, vomiting, 
photophobia, and phonophobia.  The veteran stated the attacks 
lasted up to 3 days and that medications had been 
unsuccessful.  Diagnoses included mixed headaches with 
tension migrainous headaches.  The treatment plan included a 
trial of Elavil and physical therapy.

In June 1997 the veteran requested entitlement to an 
increased disability rating.  She noted she went to the 
emergency room approximately once per week because of her 
migraine headache disorder.

Private medical records include diagnoses of migraine and 
allergic rhinitis.  Reports dated in August 1997 included 
diagnoses of myofascial pain syndrome.  It was noted the 
veteran had been instructed in the use of a TENS unit and 
that the veteran had undergone myofascial trigger point 
injection therapy.  

During VA neurological examination in September 1997, the 
veteran reported incapacitating migraine attacks 
approximately once per week which lasted 48 to 72 hours.  She 
stated she had missed 12 days of work in the past month 
because of headache and stated this was typical.  The 
diagnoses included migraine without aura.

In an October 1997 rating decision, the RO, inter alia, 
denied entitlement to a rating higher than 50 percent for 
migraine headaches and denied referral for extraschedular 
consideration.  

In correspondence dated in March 1998 the veteran's attorney 
asserted the service-connected migraine headache disorder 
constitutes an unusual disability picture because of missed 
work.

At a personal hearing in May 1998, the veteran testified that 
her migraine headaches had increased in severity over the 
years and that treatment had been unsuccessful.  She stated 
she had been hospitalized once at a VA hospital for treatment 
of her headache disorder but that the treatment was abruptly 
stopped.  She reported she experienced 4 to 5 headaches per 
month which lasted from one to 4 days.  

She stated that she had worked as a mail clerk for 
approximately 11 years and that her employer had denied her 
special accommodations.  She estimated she missed 900 hours 
per year in excess of her allocated 8 hours of sick leave per 
2 week period and stated she had been suspended because of 
excessive use of her sick leave.  

Private medical records dated from May 1998 to January 1999 
show the veteran complained of migraine headache attacks.  In 
correspondence dated in January 1999 the veteran's private 
physician noted the veteran experienced severe incapacitating 
migraine headaches.  It was noted the veteran had been 
instructed to have bed rest until her headaches resolved.

VA emergency room reports show the veteran was treated for 
migraine headaches on September 13, 1999, and October 13, 
1999.  

At a personal hearing before the undersigned Board Member in 
May 1999, the veteran reiterated her claim and testified that 
she had missed work because of her migraine headache disorder 
in excess of her allocated sick leave.  She stated she had 
taken 12 weeks of family leave in 1997 and had lost income in 
1997 of approximately $15,000.  She stated her loss of income 
in 1998 was essentially the same as 1997 and that in the 
first 41/2 months of 1999 she had 300 hours of leave without 
pay and had used 100 hours of annual leave.  She reported she 
had been suspended 4 times and stated, in essence, that her 
long-term employment prospects and advancement had been 
harmed by her service-connected migraine headaches.  

In December 1999, the veteran submitted copies of leave slips 
indicating time off from work because of sick leave or family 
leave including leave without pay dated from January 1995 to 
December 1999.  The slips show the veteran was off work 
approximately 431 hours or 54 work days in 1995, 506 hours 
(not including September 3, 1996, leave due to a job-related 
injury) or 63 work days in 1996, 764 hours or 95 work days in 
1997, 498 hours or 63 work days in 1998, and 376 hours or 47 
work days in 1999.

A December 1999 VA emergency room report shows the veteran 
was treated for migraine headaches.

During VA examination in December 1999, the veteran reported 
present headaches on average of once per week described as 
bioccipital and bifrontal constant sharp pain with some 
superimposed pounding associated with nausea, vomiting, 
diarrhea, photophobia, and phonophobia.  She stated the 
attacks were incapacitating for 48 to 72 hours and that she 
missed 2 to 3 days of work per week because of headaches.  
The examiner stated that the veteran met the diagnostic 
criteria for migraine and that there was no such diagnosis as 
myofibrocytic headache.

A January 2000 VA rheumatology consultation found the veteran 
had typical fibromyalgia associated with major depressive 
disorder and migraine headaches.  It was noted that there was 
no evidence indicating the veteran's fibromyalgia was related 
to service.

In January 2000, the veteran submitted copies of pay 
statements with annotations indicating 50.32 hours of leave 
without pay from October 1, 1994, to December 23, 1994, 
611.45 hours of leave without pay from December 24, 1994, to 
December 22, 1995, and 43.48 hours of leave without pay from 
December 23, 1995, to February 16, 1996.  A copy of 
correspondence from the U.S. Postal Service dated March 25, 
1996, noted the veteran had a total of 705.25 hours of leave 
without pay from October 1994 to the date of that 
correspondence.

VA hospital records dated from February 15, 2000, to February 
16, 2000, show the veteran had requested emergency room 
treatment for her migraine headache and that a psychiatric 
consult had been ordered after she reported she had thoughts 
of wanting to harm her co-workers.  It was noted the veteran 
reported she began experiencing depressed mood approximately 
6 months earlier which had increased in the previous month 
and that she experienced a great deal of unfair treatment and 
harassment at work.  She stated, in essence, that there were 
times when she felt physically ill when she thought about 
leaving her home to go to work and that at those times her 
heart rate would increase and her headaches would worsen.  
The diagnoses included severe recurrent major depressive 
episode.  An examiner's impression was that the veteran's 
depression was complicated by her stressful work situation.

In correspondence dated in March 2000, the veteran requested 
entitlement to a 70 percent disability rating for her 
service-connected disorder.  It was noted that she had missed 
much work due to her disability.

At a personal hearing in June 2000 the veteran testified that 
she experienced headaches once a week which came on without 
warning and which had not been resolved by treatment.  She 
estimated her pain as 10 out of a scale of 10 and stated that 
on average the attacks lasted 3 days.  She reported she 
missed approximately 2 to 3 days work each week and that her 
annual income and relationship with her supervisors had been 
affected by her disability.  She also stated that she had 
recently undergone surgery for treatment of a job-related 
injury but did not indicate whether she had missed any work 
because of that injury.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b) (2000).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321 in the first instance.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  However, the Court has also held that  the Board 
is not precluded from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides a 50 percent disability rating 
for migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000).

In this case, the veteran is presently receiving the maximum 
schedular 50 percent disability rating for migraine headache.  
The RO considered the matter of referral for extraschedular 
consideration but found the facts did not demonstrate an 
unusual or exceptional disability picture as to warrant a 
referral.  Based upon the facts in this case, the Board 
concurs with the RO determination that referral to the Under 
Secretary for Benefits is not warranted.  The veteran, in 
essence, claims an extraschedular 70 percent disability 
rating should be assigned because of marked interference with 
employment.  She does not claim and the evidence does not 
indicate any other factors for extraschedular consideration 
such as frequent periods of hospitalization due to her 
service-connected migraine headaches.

The Board notes that leave slips and the veteran's statements 
indicate she has missed work because of her service-connected 
migraine headache disorder.  While the documentary evidence 
the veteran submitted in support of her claim does not 
clearly show each missed work episode was due to the service-
connected disability, in the absence of evidence to the 
contrary the Board accepts her claim that the missed work was 
because of her migraine headaches.  In addition, the medical 
evidence of record demonstrates the veteran met the 
diagnostic criteria for migraine and that she experienced 
weekly incapacitating attacks which lasted 48 to 72 hours and 
which caused her to miss 2 to 3 days of work per week.  

Although the evidence demonstrates the veteran's service-
connected migraine headache disability has resulted in a 
marked interference with her employment, as shown by numerous 
absences from work, it is also clear that the Rating Schedule 
criteria for a 50 percent rating for migraine disabilities 
contemplates a severe employment impairment.  The term severe 
is defined as unsparing and harsh and as extremely intense.  
See Webster's II New College Dictionary 1012 (1995).  While 
the veteran experiences weekly incapacitating migraine 
headache attacks lasting 48 to 72 hours, she has been able to 
maintain employment and the evidence does not show her 
employment problems are more than severe.  

Based upon the evidence of record, the Board finds the 
veteran's disability picture does not demonstrate such an 
unusual or exceptional case as to render the Rating Schedule 
impractical.  The term impractical is defined as unwise to 
put into effect or maintain in practice or incapable of 
dealing efficiently with practical matters.  See Webster's II 
New College Dictionary 556 (1995).  The Board finds the 
veteran's marked interference with employment due to her 
service-connected migraine headache disorder is no more 
disabling than the "severe economic inadaptability" 
described in the criteria for a 50 percent rating and that 
the Rating Schedule adequately deals with her service-
connected migraine headache disability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to an extraschedular rating in excess of the 
maximum schedular rating of 50 percent for migraine headaches 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

